DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification, on page 7, line 13, contains a typographical error. The reference to Fig. 45B should be changed to Fig. 5B instead. There is no Fig. 45B in the drawings. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Krovak et al. (US 4,683,062) or Kadouri et al. (US 5,705,390) in view of Johnson (US 2,046,458) and Evans et al. (US 5,015,383).
Regarding claims 1 and 2, the reference Krovak et al. discloses a cylindrical flow distributor (3) suitable for performing, by means of solid reaction members, a biological or chemical transformation, or physical or chemical trapping from, or release of agents to, a fluidic media, the flow distributor (3) comprising: a top wall (6); a bottom wall (4) comprising a central through going opening (16); an outer wall (5) extending between the top wall (6) and the bottom wall (4); and an inner wall (7); and wherein the top wall (6), the bottom wall (4), an inner envelope surface of the outer wall (5) and an outer envelope surface of the inner wall (7) facing the outer wall (5) together define a 
The reference Kadouri et al. also discloses a cylindrical flow distributor (15) suitable for performing, by means of solid reaction members, a biological or chemical transformation, or physical or chemical trapping from, or release of agents to, a fluidic media, the flow distributor (15) comprising: a top wall (21); a bottom wall (20) comprising a central through going opening (22); an outer wall (16) extending between the top wall (21) and the bottom wall (20); and an inner wall (25); and wherein the top wall (21), the bottom wall (20), an inner envelope surface of the outer wall (16) and an outer envelope surface of the inner wall (25) facing the outer wall (16) together define a confinement configured to contain solid reaction members or a rigid body of a reaction member material (see col. 3, lines 29-66; Fig. 1).
Thus, the instantly claimed flow distributor differ from the flow distributor taught by Krovak et al. or Kadouri et al. in that the references Krovak et al. and Kadouri et al. are silent with respect to the flow distributor comprising an inner wall structure and an outer wall structure in configurations as recited in claim 1.
The reference Johnson teaches a cylindrical screen comprising a plurality of longitudinally extending ribs (which may also be referred to as a scaffold) (10) arranged side by side along a longitudinal centerline with gaps extending in the circumferential direction between two adjacent ribs (10), and a plurality of consecutive turns of a wire (which may also be referred to as a scaffold) (13) being fixedly attached to a peripheral outer surface of the plurality of longitudinally extending ribs (10) (see page 1, lines 1-22; Figs. 1-3). 
. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bazer-Bachi et al. (US 2016/0136602) in view of Flansburg et al. (US 2012/0237727).
Regarding claim 1, the reference Bazer-Bachi et al. discloses a cylindrical flow distributor suitable for performing, by means of solid reaction members, a biological or chemical transformation, or physical or chemical trapping from, or release of agents to, a fluidic media, the flow distributor comprising: 
a top wall; 
a bottom wall comprising a central through going opening; 
an outer wall (5) extending between the top wall and the bottom wall; and 
an inner wall (8) (see paras. [0044]-[0046]; Fig. 1); 
wherein the outer wall (5) comprises a first plurality of longitudinally extending ribs (11) arranged side by side along a longitudinal centerline of the flow distributor with gaps extending in the circumferential direction between two adjacent ribs, and a 
wherein the inner wall (8) comprises a second scaffold (11) having an extension along an axial direction of the flow distributor (see paras. [0045]; [0051]; Fig. 2); and	wherein the top wall, the bottom wall, an inner envelope surface of the outer wall and an outer envelope surface of the inner wall facing the outer wall together define a confinement configured to contain solid reaction members or a rigid body of a reaction member material (see para. [0045]; Fig. 1).
The reference Bazer-Bachi et al., however, does not specifically discloses having a plurality of consecutive turns of a second wire (14) fixedly attached to an outer surface of the second scaffold (11), such that gaps are formed between each turn of the second wire. 
The reference Flansburg et al. teaches a cylindrical screen (50) for retaining solids while permitting a process fluid to flow radially through the cylindrical screen (see paras. [0005]; [0006]; [0042]; Figs. 2-4B). The reference Flansburg et al. teaches that cylindrical screen (50) can comprise a plurality of longitudinally extending ribs (70) arranged side by side along a longitudinal centerline (C) with gaps extending in the circumferential direction between two adjacent ribs (70), and a plurality of consecutive turns of a wire (60) being fixedly attached to a peripheral outer surface of the plurality of longitudinally extending ribs (70), such that gaps (G) are formed between each turn of the wire (60) (see paras. [0033]-[0036]; Figs. 2-4B). 

Regarding claim 2, the reference Bazer-Bachi et al. discloses the cylindrical flow distributor, wherein the first scaffold (14) is a first wire (14) spiral wound around the peripheral outer surface of the first plurality of longitudinally extending ribs (11) (see Fig. 2).
Regarding claim 3, the reference Bazer-Bachi et al. discloses the cylindrical flow distributor, wherein the gaps extending between two adjacent ribs have a width WA as measured along the inner envelope surface of the confinement being smaller than the size of solid reaction members or the rigid body of a reaction member material to be contained in the confinement (see para. [0051]).
Regarding claim 4, the reference Bazer-Bachi et al. discloses the cylindrical flow distributor, wherein each rib (11) in the first plurality of ribs has a triangular or trapezoid cross section, and wherein each rib is fixedly attached to an inner surface of the first scaffold via its apex in the event of the cross section being triangular or via its shortest parallel edge in the event of the cross section being trapezoid, whereby the gaps extending between two adjacent ribs (11) as measured along the inner envelope surface of the outer wall is smaller than the gaps extending between two adjacent ribs 
Regarding claim 5, reference Flansburg et al. teaches that the gaps (G) between each turn of the wire (60) have a width as measured in the axial direction along the outer envelope surface of said inner wall being smaller than the size of solid reaction members or the rigid body of a reaction member material to be contained in the confinement (see para. [0036]; Figs. 2-4B). 
Regarding claim 6, reference Flansburg et al. teaches that the wire (60) can have a triangular cross section and is fixedly attached to the outer surface of the scaffold (70) via its apex, whereby the gaps (G) extending between two adjacent turns of the wire (60) as measured along the outer envelope surface of the inner wall facing the outer wall is smaller than gaps extending between two adjacent turns of the wire (60) as measured along an inner envelope surface of the inner wall (see para. [0036]; Figs. 2-4B).
Regarding claim 7, the reference Bazer-Bachi et al. discloses the cylindrical flow distributor, wherein the second scaffold (11) comprises a second plurality of axially extending ribs (11) (see paras. [0045]; [0050]; Fig. 2).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krovak et al. (US 4,683,062) or Kadouri et al. (US 5,705,390) in view of Flansburg et al. (US 2012/0237727).
Regarding claims 8 and 9, the reference Krovak et al. discloses a reactor suitable for performing, by means of solid reaction members, a biological or chemical transformation, or physical or chemical trapping from, or release of agents to, a fluidic 
The reference Kadouri et al. also discloses a reactor (10) suitable for performing, by means of solid reaction members, a biological or chemical transformation, or physical or chemical trapping from, or release of agents to, a fluidic media, the reactor (10) comprising a vessel (11) in which a cylindrical flow distributor (15) has been mounted, the cylindrical flow distributor (15) comprising: a top wall (21); a bottom wall (20) comprising a central through going opening (22); an outer wall (16) extending between the top wall (21) and the bottom wall (20); an inner wall (25); and a means (28) for rotating the cylindrical flow distributor (15), and wherein the top wall (21), the bottom wall (20), an inner envelope surface of the outer wall (16) and an outer envelope surface of the inner wall (25) facing the outer wall (16) together define a confinement configured to contain solid reaction members or a rigid body of a reaction member material (see col. 3, lines 29-66; Fig. 1).
Thus, the instantly claimed reactor differ from the reactor taught by Krovak et al. or Kadouri et al. in that the references Krovak et al. and Kadouri et al. are silent with 
The reference Flansburg et al. teaches a cylindrical screen (50) for retaining solids while permitting a process fluid to flow radially through the cylindrical screen (see paras. [0005]; [0006]; [0042]; Figs. 2-4B). The reference Flansburg et al. teaches that cylindrical screen (50) can comprise a plurality of longitudinally extending ribs (70) arranged side by side along a longitudinal centerline (C) with gaps extending in the circumferential direction between two adjacent ribs (70), and a plurality of consecutive turns of a wire (60) being fixedly attached to a peripheral outer surface of the plurality of longitudinally extending ribs (70) such that gaps (G) are formed between each turn of the wire (60) (see paras. [0033]-[0036]; Figs. 2-4B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Flansburg et al., to utilize the cylindrical screen as taught by Flansburg et al. to construct the inner wall and outer wall structures of the cylindrical flow distributor of Krovak et al. or Kadouri et al., since the reference Flansburg teaches that the disclosed screen structure can enhance filtering of a process flow (see para. [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774